Journal Entry
JOURNAL ENTRY AND OPINION RELEASED MAY 20, 1999 IS CORRECTED NUNC PRO TUNC; PAGE 15, SECOND PARAGRAPH IS CORRECTED TO READ: "IT IS, THEREFORE, ORDERED THAT APPELLANT RECOVER FROM APPELLEE HIS COSTS TO INCLUDE $334.43 COST OF THE TRANSCRIPT HEREIN."
IT IS HEREBY ORDERED THAT SAID JOURNAL ENTRY AND OPINION OF MAY 20, 1999 BE AMENDED NUNC PRO TUNC TO CORRECT THE ERROR SET FORTH ABOVE. THE AMENDED JOURNAL ENTRY AND OPINION, NUNC PRO TUNC AUGUST 11, 1999, IS ATTACHED.
IT IS FURTHER ORDERED THAT, AS SO AMENDED, SAID JOURNAL ENTRY AND OPINION OF MAY 20, 1999 SHALL STAND IN FULL FORCE AND EFFECT AS TO ALL ITS PARTICULARS.
PRESIDING JUDGE, ANN DYKE, CONCURS
JUDGE JANES D. SWEENEY, CONCURS
                                                __________________________ JUDGE TIMOTHY E. MCMONAGLE